DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inagi JP_2003297809_A (see machine English translation) in view of Ryu USPA_20130034708_A1.
1.	Regarding Claims 15-23, Inagi discloses a plasma etching apparatus having a resistant property that has long life (Derwent Abstract) along with a method for manufacturing thereof (Title), as is being claimed in dependent Claim 19. Inagi further 
2.	However, Inagi does not disclose the claimed intermediate layer.
3.	Ryu discloses forming a thin film that can be made of yttrium carbonate (corresponds to claimed intermediate amorphous film) (paragraph 0049) that can be placed over another layer (paragraph 0014, Fig. 6). Resulting in low costs and high refractive index (paragraph 0105).
4.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention, of Inagi, by placing the yttrium carbonate film, of Ryu, over said YAG layer. One of ordinary skill in the art would have been motivated in doing so in order to have a low-cost, high refractive index film.
5.	Although the claimed thicknesses are not disclosed the Examiner respectfully submits that these are known to vary based on end-user specs. Applicants have not indicated how the claimed thicknesses result in unexpected and surprising properties.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHSEEN KHAN whose telephone number is (571)270-1140. The examiner can normally be reached Mondays-Saturdays 08:00AM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 5712701547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/TAHSEEN KHAN/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        December 2, 2021